Citation Nr: 0621710	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for service-connected spondylolisthesis at L-5 with 
disc degeneration. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In May 2005, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1. The veteran's spondylolisthesis at L-5 with disc 
degeneration is manifested by forward flexion of 80 degrees; 
extension of 20 degrees; left lateral flexion of 25 degrees; 
right lateral flexion of 20 degrees; left and right lateral 
rotation of 25 degrees; pain on motion; paraspinal muscle 
spasm; tenderness of the lumbosacral spine; and 
radiculopathy.

2. There is no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, incapacitating episodes, forward flexion at 30 
degrees or less, unfavorable ankylosis of the entire 
thoracolumbar spine or significant neurological deficits 
indicating incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
spondylolisthesis at L-5 with disc degeneration have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5295 (2002, 2003); Diagnostic Codes 
5235-5243, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

In the present case, the RO provided the veteran with VCAA 
notification in November 2004.  The VA fully notified the 
veteran of what is required to substantiate his claim in the 
notification letter.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Veteran's 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the increased 
rating claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, no effective date 
will be assigned and there is no prejudice to the veteran.  
See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes private and VA 
treatment records as well as VA examinations.  Thus, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  The Board recognizes that the veteran testified 
that he was going to see an orthopedic surgeon at his May 
2005 hearing.  However, the scheduling of that appointment 
was unsure and there is no indication that it would show any 
significant change in the veteran's disability.  The Board 
concludes that it is not necessary to remand the claim to 
obtain these records, if, in fact, they were made.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The RO originally granted service connection for 
spondylolisthesis at L-5 with disc degeneration in October 
1995, assigning a 10 percent rating under Diagnostic Code 
(DC) 5295 effective April 7, 1995.  In an October 1999 rating 
decision, the RO increased the disability rating from 10 to 
20 percent, effective July 14, 1999.  

In February 2002, the veteran filed a claim for an increase 
for the service-connected condition.  In support of his 
claim, the veteran stated that flare-ups due to his back 
condition caused him to not work for two months.  
Additionally, the veteran has testified that his back 
condition has caused him to be fired from several positions, 
though he is currently employed as a construction supervisor.  
He also testified that he has ongoing flare-ups of back pain 
when he is unable to work, but that these episodes are not 
treated by a physician.      

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome were revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, effective September 26, 
2003, the rating criteria for all spinal disabilities were 
revised and published in the Federal Register.  See 66 Fed. 
Reg. 51454-51458 (August 27, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).

Prior to the regulatory changes, Diagnostic Code (DC) 5295, 
for lumbosacral strain, assigned a 20 percent evaluation for 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in standing position.  38 C.F.R. § 
4.71a, DC 5295 (2002).  Severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent rating.  Id.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010 (2005).  DC 5003 provides that 
degenerative arthritis (hypertrophic or osteoarthritis), if 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (2005).  With any form of 
arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).

Under the criteria effective prior to September 26, 2003, DC 
5292 provided for ratings based on limitation of motion of 
the lumbar spine.  Limitation of motion of the lumbar spine 
was rated as 20 percent disabling when moderate and 40 
percent disabling when severe. 38 C.F.R. Part 4, § 4.71a, DC 
5292 (2002).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome. Under the previous DC 5293, 
effective prior to September 23, 2002, moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent disability rating and severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief warranted a 40 percent disability rating.  See 38 
C.F.R. § 4.71a, DC 5293 (2002).

Under the revised DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation. Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5293 (2003).  The attached notes state that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, DC 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, DC 5237 (2005).  The criteria 
for rating based on incapacitating evidence remained the same 
as those instituted in the September 2002 changes to the 
rating schedule.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating.

Note (1): Evaluate any associated objective neurological 
findings, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note (4): Round each range of 
motion measurement to the nearest five degrees.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, DC's 5235-5243 
(2005).



Spondylolisthesis at L-5 with disc degeneration prior to 
September 2002

As noted, the veteran's back condition is currently rated at 
20 percent under 38 C.F.R. § 4.71a, DC 5295 (2003) (effective 
prior to September 23, 2002).  To receive the next higher 40 
percent rating, there must be evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

A July 2002 VA examination showed flare-ups when the veteran 
lifted heavy items or sat for a long time.  Limitation of 
function due to flare-ups was between 10 and 15 percent and 
additional limitation of motion due to pain was 5 to 10 
percent.  The examiner found neurological abnormalities in 
extensive flexion of the left sciatic nerve in the left leg.  
The veteran refused range of motion studies for fear that 
they would cause pain.  The diagnosis was degenerative disc 
disease at the level L5-S1 with left sciatic nerve 
involvement, moderate.  An April 2002 spine x-ray showed 
moderate grade I spondylolisthesis with spondylolysis defect 
at L5-S1. 

May 2003 treatment records show reports of heel pain, 
possibly due to nerve damage.  Ankle jerks were noted to be 
absent but there were no gross motor or sensory deficits.  A 
December 2003 lumbar spine x-ray showed degenerative changes, 
borderline anterolisthesis of L5 on S1, and appearance of 
minimal retrolisthesis of L4 on L5.

2003 private treatment records showed diagnoses of 
spondylolysis and degeneration.  March 2003 clinical records 
showed no lower extremity atrophy and motor strength and 
sensation were intact.  An MRI showed compression of the S1 
nerve roots and disc protrusion.  Records also show that the 
veteran was restricted to light duty, with a 20 pound maximum 
lifting maximum.

A February 2004 lumbar spine MRI showed degenerative disc 
disease at L4-5 and L5-S1 and grade I anterolisthesis of L5 
on S1.  A March 2004 note following a right lower extremity 
EMG found no electrodiagnostic evidence to confirm right 
lumbar or sacral radiculopathy, but the studies could not 
rule out radiculopathy.  VA treatment records from March 2004 
show that the veteran's foot discomfort had improved over the 
past months since changing jobs.

A December 2004 MRI shows spondylolisthesis, right foraminal 
stenosis that might create a right L5 radiculopathy, mild 
degenerative change at L3-L4, and osteoarthritis at multiple 
levels.  VA treatment records from 2004 show chronic back 
pain.    

A January 2005 letter from a former supervisor states that 
the veteran was laid off because he was unable to perform his 
job duties as a carpenter. 

On VA examination in January 2005 the veteran complained of 
constant back pain with flare-ups about once a month, lasting 
3 to 4 days, precipitated by activity and lifting and 
alleviated by rest.  The examination showed forward flexion 
of 80 degrees, extension of 20 degrees, left lateral flexion 
of 25 degrees, right lateral flexion of 20 degrees, and left 
and right lateral rotation of 25 degrees.  There was somewhat 
painful motion of the spine when the veteran attempted to 
touch his toes and the examiner noted paraspinal muscle spasm 
and tenderness of the lumbosacral spine.  The examiner noted 
preserved spinal contour with a normal gait and no evidence 
of posture abnormalities or ankylosis.  There was no evidence 
of neurological abnormalities or incapacitating episodes 
except when the veteran lifted heavy objects.  The examiner 
stated that there was no situation at this time regarding the 
intervertebral disc syndrome requiring rest, physician or 
treatment.  The diagnosis was degenerative joint disease 
associated with degenerative disc disease, L4-L5 and L5-S1 
with anterolisthesis of L5-S1 and retrolisthesis of L4-L5, 
and radiculopathy due to degenerative disc disease.

In a May 2005 hearing, the veteran testified that he had been 
fired from construction work due to his back problem  He 
stated that he was currently working as a supervisor, which 
did not require him to perform physical labor.  The veteran 
also testified that he had episodes where he was unable to do 
any activity at all due to his back condition and that last 
year he was unable to work for 6 weeks.  He said that he had 
been referred to see an orthopedic surgeon for his back 
condition.

The Board considered a higher rating based on limitation of 
motion of the lumbar spine due to degenerative arthritis 
under DC 5003 and for limitation of motion of the lumbar 
spine under DC 5292.  In the present case, x-ray and other 
medical evidence shows that the veteran has osteoarthritis 
and degenerative disc disease.  Furthermore, the December 
2005 VA examination indicated that the veteran had forward 
flexion of 80 degrees and extension of 20 degrees.  Any 
rating under DC 5003 and 5292 would only warrant a 10 percent 
disability rating as the impairment to range of motion is 
only slight.  July 2002 VA examination showed limitation of 
function due to flare-ups as being between 10 and 15 percent 
and limitation of motion due to pain as a reduction of 5 to 
10 percent.  Though the veteran experiences a loss of range 
of motion, it does not rise to the level of severe limitation 
of motion such as to warrant higher than a 20 percent rating 
contemplating moderate limitation of motion.

Under DC 5295, to receive the next higher 40 percent rating, 
the evidence must show severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  A review 
of the medical evidence shows that a rating in excess of 20 
percent is not warranted.  The January 2005 VA examination 
showed that the veteran had 80 degrees' forward flexion and 
20 to 25 degrees' lateral flexion.  As 90 degrees forward 
flexion and 30 degrees lateral flexion is considered a normal 
range of motion, the evidence does not show listing of the 
whole spine, marked limitation of forward bending or 
significant loss of lateral motion.  The Board notes that the 
veteran experiences pain during repetitive motion of the 
lumbosacral spine and while lifting heavy objects.  Though 
the veteran experiences pain on motion, this is considered to 
be characteristic of the spondylolisthesis at L-5 with disc 
degeneration and is reflected in the 20 percent disability 
rating under DC 5295.  The evidence does not show severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  Therefore, the 
spondylolisthesis at L-5 with disc degeneration is best 
characterized by the 20 percent rating under Diagnostic Code 
5295.  38 C.F.R. § 4.71a (2002) (effective prior to September 
23, 2002).

The Board also considered a higher rating under DC 5293 for 
intervertebral disc syndrome.  A 20 percent rating under DC 
5293 requires evidence of moderate, recurring attacks and a 
40 percent rating requires severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Here, the veteran has diagnosis of degenerative disc 
disease, L4-L5 and L5 and radiculopathy due to degenerative 
disc disease.  However, the July 2002 VA examination 
described his condition with sciatic neuropathy as only 
moderate in degree.  Although May 2003 treatment records 
reported absent ankle jerks, there were no motor or sensory 
deficits at that time or on private treatment in March 2003.  
Moreover, the January 2005 VA examiner found that there were 
no current neurological abnormalities and no intervertebral 
disc syndrome situation at the time requiring rest, a 
physician or treatment.  Thus, as there is no evidence of 
severe symptoms with recurring attacks and no current 
neurological abnormalities, the Board finds that a higher 
rating for intervertebral disc syndrome under DC 5293 is not 
warranted. 

Spondylolisthesis at L-5 with disc degeneration from 
September 23, 2002

Having determined that a rating in excess of 20 percent 
rating is not warranted for the veteran's spondylolisthesis 
at L-5 with disc degeneration under the criteria in effect 
prior to September 23, 2002, the Board now turns to the 
criteria in effect as of that date to ascertain whether a 
rating above 20 percent is warranted under revised 
regulations, effective September 23, 2002 to September 25, 
2003 as well as those changes set forth effective September 
26, 2003.  

In the revised regulations, the DC for intervertebral disc 
disease was changed from 5293 to 5243 and allows for 
intervertebral disc syndrome to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  According to the notes following 
the latter, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  In the present case, the veteran repeatedly 
described and testified that he experienced episodes where he 
was unable to do any activity.  The veteran also testified 
that last year he missed 6 weeks of work due to back pain.  
However, there is no evidence of bed rest prescribed by a 
physician.  Additionally, in the veteran's most recent VA 
examination, the examiner stated that there was no 
intervertebral disc syndrome situation at this time requiring 
rest, a physician or treatment.  The Board also recognizes 
that the veteran testified that he was going to see an 
orthopedic surgeon at his May 2005 hearing.  However, there 
is no future documentation of this visit.  Therefore, the 
evidence does not show that an evaluation under this code is 
warranted.    

The evidence does not show that a rating in excess of 20 
percent rating under the new General Rating Formula for 
Diseases and Injuries of the Spine is warranted.  In order to 
receive the next higher 40 percent rating under the new 
General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the thoracolumbar spine must be 30 
degrees or less or there must be favorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a (formerly 
DC's 5235-5243) (2005).  In the January 2005 VA examination, 
forward flexion was 80 degrees, extension was 20 degrees, 
left lateral flexion was 25 degrees and right lateral flexion 
was 20 degrees.  The examiner noted that there was a 
decreased range of motion of 10 to 15 percent due to flare 
ups and 5 to 10 percent due to pain. Therefore, though the 
veteran's forward flexion could be as low as approximately 60 
degrees, it is not 30 degrees or less.  As the forward 
flexion is more than 30 degrees and there is no evidence of 
ankylosis, the evidence shows that the veteran does not 
warrant a 40 percent rating under the new criteria.  Thus, as 
a whole, a higher rating under the revised formula for rating 
diseases and injuries of the spine is not warranted.  

The revised criteria also require consideration of a separate 
evaluation for associated objective neurologic abnormalities.  
Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is 
assigned for mild incomplete paralysis of the sciatic nerve, 
and a 20 percent rating is assigned for moderate incomplete 
paralysis of the sciatic nerve.  (In complete paralysis, the 
foot dangles, no active movement of the muscles below the 
knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.)  Here, although absent ankle jerks were 
reported in May 2003, no significant neurological 
abnormalities have been shown on any other medical report.  
Normal motor and sensory function was reported on VA and 
private medical records in 2003, and findings of 
radiculopathy on EMG and MRI in 2004 were equivocal.  VA 
examination in January 2005 showed no neurological deficits 
except on heavy lifting.  Overall, the evidence does not show 
neurological abnormalities such as to reflect mild incomplete 
paralysis of the sciatic nerve, and a separate rating for 
neurological abnormalities is not warranted.   

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran reports that he has been unable 
to work as a construction worker due to back pain and that he 
missed 6 weeks of work last year.  However, the veteran 
testified and reported in medical records that he is working 
as a supervisor and not performing physical labor.  
Additionally, there are no current medical restrictions to 
the veteran's activities of record and no frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 rating under 
either the old (prior to September 2002) or the revised 
criteria for spondylolisthesis at L-5 with disc degeneration.  


ORDER

An increased evaluation in excess of 20 percent for 
spondylolisthesis at L-5 with disc degeneration is denied.


____________________________________________
HOLLY E. MOELHMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


